 


109 HR 3595 IH: To amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the Matching Grant Program for School Security.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3595 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Rothman introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the Matching Grant Program for School Security. 
 
 
1.Reauthorization of matching grant program for school securitySection 2705 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is amended by striking 2003 and inserting 2008. 
 
